DETAILED ACTION
Remarks
This Non-Final office action is in response to the application filled on 02/12/2020. Claims 1-21 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. EP 2019/19157525.7, filed on 2/15/2019.
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Objections
Claim(s) 1, 2 and 11 is/are objected to because of the following informalities: 
Various types of numbering (e.g. a, b, (12), (20)) system are used on above mentioned claims for marking various parts of the system. Removal of numbering is requested in order to keep the consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 (and similarly claim 11), which recites “the images providing different views of one or more objects of the objects in the environment”, is not clear. It is not clear from the recited claim language if the images are providing different views of one or more objects (target object or object to be grasped) from/out of many objects present in the environment or not.
Dependent claim(s) 2-10 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies. 
Dependent claim(s) 12-21 is/are also rejected because they do not resolve their parent (claim 11’s) deficiencies. 
Regarding claim 2 (and similarly claim 12), which recites “the robotic manipulator a grasping at the selected grasp location”, is not clear. It is not clear if the robotic manipulator is executing the grasp selected previously as mentioned on claim 1 (“finding candidate grasp locations for performing a grasp”) or new grasp or something else. Claim 1 mentioned a grasp is performed by selecting a grasp location from candidate grasp locations. It is not clear from the recited claim language of 2 if the same grasp (as mentioned in claim 1) is executed by a gripper or not.
Dependent claim(s) 3, 4, 7-9 is/are also rejected because they do not resolve their parent (claim 2’s) deficiencies. 
Dependent claim(s) 13, 14, 17-19 is/are also rejected because they do not resolve their parent (claim 12’s) deficiencies. 
Regarding claim 3 (and similarly claim 13), which recites “selecting a further grasp location likely to result in a successful grasp”, is not clear. It is not clear if incase of unsuccessful grasp from one selected location another location is selected or not. It is not clear if “further grasp location” is referring another or more location or not.
Regarding claim 18, which recites “ the captured 3-D images”, lacks antecedent basis as it is not mentioned earlier. It is not clear if the captured 3-D images are referring the captured images mention earlier or not.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0094405 (“Davidson”), and further in view of US 2019/0337152 (“Homberg”).
Regarding claim 1, as best understood in view of indefiniteness rejection explained above, Davidson discloses a computerized method (see [0019], where “a system of one or more computers and/or one or more robots that include one or more processors operable to execute stored instructions to perform a method such as one or more of the methods described above and/or elsewhere herein.”) comprising: 
during motion of a robotic manipulator (12) arranged to grasp objects (20) in an environment of the robotic manipulator (see fig 1, where a robot arm is grasping an object. Includes a glass to be grasped on a surface is shown. glass corresponds to the grasp object and surface corresponds to the environment. Glass is rested on a surface/table. See also [0031]), capturing images with an imaging sensor (14) of the robotic manipulator, the images providing (see [0035], where “In FIG. 1, vision component 184 is mounted at a fixed pose relative to the base or other stationary reference point of robot 180. Vision component includes one or more vision sensors that can generate images related to color, depth, and/or other features of object(s) that are in the line of sight of the vision sensor(s). The vision component 184 may include, for example, a monographic camera (and optionally a depth sensor), a stereographic camera, or a laser scanner.”; see also fig 8, block 854, current image captured by vision sensor of robot. see also [0009], where “a method is provided that includes identifying a current image captured by a vision sensor of a robot. The current image captures an end effector of the robot and an object to be grasped, by the robot, using the end effector.”; see also [0050], where “For example, in FIG. 1 a display screen 106 of the computing device is illustrated with a rendered VR environment that includes a representation of glasses 189B, a representation of a surface on which the glasses rest (unnumbered), and a representation of an end effector 182B of a robot.”; See also [0104]); 
based on the (see fig 8, block 858 and 860, where a grasp outcome is predicted by inputting the captured current image. see also [0106-107]. See also [0040], where “The candidate grasp pose 293 can be a candidate end effector pose being considered for grasping”; see also [0041], where “the candidate grasp pose 293 is generated by sampling a group of candidate end effector poses and selecting the candidate grasp pose 293 from the sampled group.”; see also [0053], where “the image engine 112 can generate a plurality of static images for a corresponding grasp attempt, where each of the static images is captured from a virtual camera sensor pose that is unique from virtual camera sensor pose(s) of other static image(s) for the grasp attempt (e.g., at a unique position and/or orientation).”; candidate grasp pose is determined by inputting the captured image and grasp pose include grasp attempt at a unique position and orientation. So, candidate grasp locations for performing a grasp is determined based on captured images.); 
calculating respective values indicative of grasp quality for the candidate grasp locations (see [0042], where “one or more processors of the robot 180 can apply the inputs and generate the grasp outcome prediction 247. The grasp outcome prediction 247 can be a measure that indicates a likelihood of successful grasp of an object if a grasp of the object is attempted by the end effector 182A when at the candidate grasp pose.”; see also [0057], where “the measure that indicates the grasp outcome is a binary label, such as a "0/successful" or "1/not successful" label. In some implementations, the measure that indicates the grasp outcome may be selected from more than two options, such as 0, 1, and one or more values between 0 and 1. For example, "0" may indicate a confirmed "not successful grasp", "1" may indicate a confirmed successful grasp, "0.25" may indicate a "most likely not successful grasp" and "0.75" may indicate a "most likely successful grasp."”); and 
based on the calculated respective values indicative of grasp quality for the candidate grasp locations, selecting a grasp location and trajectory likely to result in a successful grasp of the respective object of the one or more objects of the objects in the environment of the robotic manipulator (see [0041], where “the candidate grasp pose 293 is generated by sampling a group of candidate end effector poses and selecting the candidate grasp pose 293 from the sampled group… For example, in generating a candidate grasp pose 293, multiple candidate end effector poses can be considered in view of the optimization technique, and the best (according to the optimization technique) sampled candidate grasp pose can be selected. The best sampled candidate grasp pose can be the one that yields the best grasp outcome prediction in view of processing using the grasp outcome prediction network.”; see also [0042], where “one or more processors of the robot 180 can apply the inputs and generate the grasp outcome prediction 247. The grasp outcome prediction 247 can be a measure that indicates a likelihood of successful grasp of an object if a grasp of the object is attempted by the end effector 182A when at the candidate grasp pose.”; see also [0110], where “the sampled candidate end effector pose having the best grasp outcome prediction at block 860, from those sampled, can be selected as the determined grasp pose to be implemented.”; candidate grasp pose is selected from a group of candidate poses and the best candidate grasp pose is selected. Likelihood of successful grasp is predicted by grasp prediction engine for selecting the candidate grasp.); and 
commanding motion of the robotic manipulator along the selected trajectory to reach the selected grasp location (see fig 8, block 864. See also [0108], where “the system can provide one or more control commands to actuators of the robot to cause the end effector to move to the candidate grasp pose (if it is not already in the candidate grasp pose), and attempt a grasp (e.g., close one or more actuable members) at the candidate grasp pose.”).
Davidson does not disclose the following limitation:
the images providing different views of one or more objects; and 
based on the different views provided by the captured images, finding candidate grasp… for performing a grasp.
However, Homberg discloses a method wherein the images providing different views of one or more objects (see [0097], where “The input layer may include an input node for image data from a sensor (e.g., grayscale image from an infrared camera on a gripper)…multiple input nodes may be included for images captured at multiple different predetermined poses relative to an object.”; see also [0094], where “the robot may horizontally reposition the gripper in order to collect multiple downward-facing images from different horizontal positions and the same height. Multiple images may provide a better representation of the contents of the container, particularly where there was error in the initial positioning of the gripper above the container.”; images are taken at multiple different poses and positions for better representation of the object to be grasped. Images captured at different poses and positions will provide different views of the object. see also fig 5 and 6A-C); and 
based on the different views provided by the captured images, finding grasp ability for performing a grasp (see [0092], where “FIG. 6C illustrates positioning of a robotic gripping device over an object, in accordance with example embodiments.”; see also [0095], where “FIG. 6D illustrates sensing of an object with a sensor on a robotic gripping device, in accordance with example embodiments.”; see also fig 6E, where based on the multiple different input images object state/type is determined (e.g. will there be a successful grasp or not (grasp is possible or not).).
Davidson discloses a method to find a candidate grasp based on captured image (see citation above). Davidson does not disclose that the candidate grasp is determined based on multiple captured images. However, Homberg discloses a method that acquire multiple different images of an object to be grasped at different poses and positions (see citation above). So, it would be obvious to input multiple different images acquired by Homberg to determine the candidate grasp method disclosed by Davidson for finding candidate grasp based on the different views provided by captured images.
Because both Davidson and Homberg are in the same field of endeavor of object grasp by robotic system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Davidson to incorporate the teachings of Homberg by including the above feature, the images providing different views of one or more objects; and based on the different views provided by the captured images, finding candidate grasp… for performing a grasp, for avoiding any damage of the object and end-effector while grasping an object.
Regarding claim 2, as best understood in view of indefiniteness rejection explained above, Davidson further discloses a method comprising executing with a gripper (16) attached to the robotic manipulator a grasping at the selected grasp location to grasp the respective object of the one or more objects of the objects in the environment of the robotic manipulator (see fig 8, block 864. See also [0108], where “the system can provide one or more control commands to actuators of the robot to cause the end effector to move to the candidate grasp pose (if it is not already in the candidate grasp pose), and attempt a grasp (e.g., close one or more actuable members) at the candidate grasp pose.”; see also [0053], where “the image engine 112 can generate a plurality of static images for a corresponding grasp attempt, where each of the static images is captured from a virtual camera sensor pose that is unique from virtual camera sensor pose(s) of other static image(s) for the grasp attempt (e.g., at a unique position and/or orientation).”; grasp attempt include unique position and orientation. See also [0034], where “Robot 180 is a "robot arm" having multiple degrees of freedom to enable traversal of grasping end effector 182A along any of a plurality of potential paths to position the grasping end effector 182A at a desired pose. As used herein, a "pose" can reference a position and/or orientation of a corresponding component it references.”).
Regarding claim 11, as best understood in view of indefiniteness rejection explained above, Davidson further discloses a computerized system (see [0019], where “a system of one or more computers and/or one or more robots that include one or more processors operable to execute stored instructions to perform a method such as one or more of the methods described above and/or elsewhere herein.”) comprising: 
a robotic manipulator (12) arranged to grasp objects (20) in an environment of the robotic manipulator (see fig 1, where a robot arm is grasping an object. Includes a glass to be grasped on a surface is shown. glass corresponds to the grasp object and surface corresponds to the environment. Glass is rested on a surface/table. See also [0031]), the robotic manipulator including an imaging sensor (14) (see also fig 8, block 854, current image captured by vision sensor of robot); 
a gripper (16) attached to the robotic manipulator (see fig 1, where 182 is a gripper), wherein during motion of a robotic manipulator, the imaging sensor is arranged to capture images providing (see [0035], where “In FIG. 1, vision component 184 is mounted at a fixed pose relative to the base or other stationary reference point of robot 180. Vision component includes one or more vision sensors that can generate images related to color, depth, and/or other features of object(s) that are in the line of sight of the vision sensor(s). The vision component 184 may include, for example, a monographic camera (and optionally a depth sensor), a stereographic camera, or a laser scanner.”; see also fig 8, block 854, current image captured by vision sensor of robot. see also [0009], where “a method is provided that includes identifying a current image captured by a vision sensor of a robot. The current image captures an end effector of the robot and an object to be grasped, by the robot, using the end effector.”; see also [0050], where “For example, in FIG. 1 a display screen 106 of the computing device is illustrated with a rendered VR environment that includes a representation of glasses 189B, a representation of a surface on which the glasses rest (unnumbered), and a representation of an end effector 182B of a robot.”; See also [0104]); and 
a processor (18) configured to find (see fig 10 where 1014 is processor), based on the (see fig 8, block 858 and 860, where a grasp outcome is predicted by inputting the captured current image. see also [0106-107]. See also [0040], where “The candidate grasp pose 293 can be a candidate end effector pose being considered for grasping”; see also [0041], where “the candidate grasp pose 293 is generated by sampling a group of candidate end effector poses and selecting the candidate grasp pose 293 from the sampled group.”; see also [0053], where “the image engine 112 can generate a plurality of static images for a corresponding grasp attempt, where each of the static images is captured from a virtual camera sensor pose that is unique from virtual camera sensor pose(s) of other static image(s) for the grasp attempt (e.g., at a unique position and/or orientation).”; candidate grasp pose is determined by inputting the captured image and grasp pose include grasp attempt at a unique position and orientation. So, candidate grasp locations for performing a grasp is determined based on captured images.), 
wherein the processor is configured to calculate respective values indicative of grasp quality for the candidate grasp locations, wherein based on the calculated respective values indicative of grasp quality for the candidate grasp locations, the processor is configured to select a grasp location and trajectory likely to result in a successful grasp of the respective object of the one or more objects in the environment of the robotic manipulator (see [0041], where “the candidate grasp pose 293 is generated by sampling a group of candidate end effector poses and selecting the candidate grasp pose 293 from the sampled group… For example, in generating a candidate grasp pose 293, multiple candidate end effector poses can be considered in view of the optimization technique, and the best (according to the optimization technique) sampled candidate grasp pose can be selected. The best sampled candidate grasp pose can be the one that yields the best grasp outcome prediction in view of processing using the grasp outcome prediction network.”; see also [0042], where “one or more processors of the robot 180 can apply the inputs and generate the grasp outcome prediction 247. The grasp outcome prediction 247 can be a measure that indicates a likelihood of successful grasp of an object if a grasp of the object is attempted by the end effector 182A when at the candidate grasp pose.”; see also [0057], where “the measure that indicates the grasp outcome is a binary label, such as a "0/successful" or "1/not successful" label. In some implementations, the measure that indicates the grasp outcome may be selected from more than two options, such as 0, 1, and one or more values between 0 and 1. For example, "0" may indicate a confirmed "not successful grasp", "1" may indicate a confirmed successful grasp, "0.25" may indicate a "most likely not successful grasp" and "0.75" may indicate a "most likely successful grasp."”; see also [0110], where “the sampled candidate end effector pose having the best grasp outcome prediction at block 860, from those sampled, can be selected as the determined grasp pose to be implemented.”; candidate grasp pose is selected from a group of candidate poses and the best candidate grasp pose is selected. Likelihood of successful grasp is predicted by grasp prediction engine for selecting the candidate grasp.), 
wherein the processor is configured to command motion of the robotic manipulator along the selected trajectory to reach the selected grasp location (see fig 8, block 864. See also [0108], where “the system can provide one or more control commands to actuators of the robot to cause the end effector to move to the candidate grasp pose (if it is not already in the candidate grasp pose), and attempt a grasp (e.g., close one or more actuable members) at the candidate grasp pose.”).
Davidson does not disclose the following limitation:
the images providing different views of one or more objects; and 
based on the different views provided by the captured images, finding candidate grasp… for performing a grasp.
However, Homberg further discloses a system wherein the images providing different views of one or more objects (see [0097], where “The input layer may include an input node for image data from a sensor (e.g., grayscale image from an infrared camera on a gripper)…multiple input nodes may be included for images captured at multiple different predetermined poses relative to an object.”; see also [0094], where “the robot may horizontally reposition the gripper in order to collect multiple downward-facing images from different horizontal positions and the same height. Multiple images may provide a better representation of the contents of the container, particularly where there was error in the initial positioning of the gripper above the container.”; images are taken at multiple different poses and positions for better representation of the object to be grasped. Images captured at different poses and positions will provide different views of the object. see also fig 5 and 6A-C); and 
based on the different views provided by the captured images, finding grasp ability for performing a grasp (see [0092], where “FIG. 6C illustrates positioning of a robotic gripping device over an object, in accordance with example embodiments.”; see also [0095], where “FIG. 6D illustrates sensing of an object with a sensor on a robotic gripping device, in accordance with example embodiments.”; see also fig 6E, where based on the multiple different input images object state/type is determined (e.g. will there be a successful grasp or not (grasp is possible or not).).
Davidson discloses a method to find a candidate grasp based on captured image (see citation above). Davidson does not disclose that the candidate grasp is determined based on multiple captured images. However, Homberg discloses a method that acquire multiple different images of an object to be grasped at different poses and positions (see citation above). So, it would be obvious to input multiple different images acquired by Homberg to determine the candidate grasp method disclosed by Davidson for finding candidate grasp based on the different views provided by captured images.
Because both Davidson and Homberg are in the same field of endeavor of object grasp by robotic system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Davidson to incorporate the teachings of Homberg by including the above feature, the images providing different views of one or more objects; and based on the different views provided by the captured images, finding candidate grasp… for performing a grasp, for avoiding any damage of the object and end-effector while grasping an object.
Regarding claim 12, as best understood in view of indefiniteness rejection explained above, Davidson further discloses a computerized system, wherein the processor is configured to command the gripper to execute a grasping at the selected grasp location to grasp the respective object of the one or more objects of the objects in the environment of the robotic manipulator (see fig 8, block 864. See also [0108], where “the system can provide one or more control commands to actuators of the robot to cause the end effector to move to the candidate grasp pose (if it is not already in the candidate grasp pose), and attempt a grasp (e.g., close one or more actuable members) at the candidate grasp pose.”; see also [0053], where “the image engine 112 can generate a plurality of static images for a corresponding grasp attempt, where each of the static images is captured from a virtual camera sensor pose that is unique from virtual camera sensor pose(s) of other static image(s) for the grasp attempt (e.g., at a unique position and/or orientation).”; grasp attempt include unique position and orientation. See also [0034], where “Robot 180 is a "robot arm" having multiple degrees of freedom to enable traversal of grasping end effector 182A along any of a plurality of potential paths to position the grasping end effector 182A at a desired pose. As used herein, a "pose" can reference a position and/or orientation of a corresponding component it references.”).

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0094405 (“Davidson”), and in view of US 2019/0337152 (“Homberg”), as applied to claims 2 and 12 above, and further in view of US 2019/0001508 (“Li”). 
Regarding claim 3, as best understood in view of indefiniteness rejection explained above, Davidson in view of Homberg does not disclose the following limitation:
wherein, when the executing of the grasping at the selected grasp location results in an unsuccessful grasp of the respective object of the one or more objects of the objects in the environment of the robotic manipulator, from the calculated respective values indicative of grasp quality for the candidate grasp locations, selecting a further grasp location likely to result in a successful grasp of the respective object of the one or more objects in the environment of the robotic manipulator.
However Li discloses a method wherein, when the executing of the grasping at the selected grasp location results in an unsuccessful grasp of the respective object of the one or more objects of the objects in the environment of the robotic manipulator, from the calculated respective values indicative of grasp quality for the candidate grasp locations, selecting a further grasp location likely to result in a successful grasp of the respective object of the one or more objects in the environment of the robotic manipulator (see [0053], where “when the grasp quality evaluation value Q is smaller than the threshold value Qlim, the contact position of the determined fingers (e.g., the finger 10) is changed to a better location, the grasp quality evaluation value Q has been improved, and thus a grasp quality to hold the object O with all of the fingers 10, 20, 30, and 40 is improved.”; see also [0049], where “The first function unit 110 calculates a grasp quality evaluation value Q every pre-determined time period or on a pre-determined control cycle, and compares the grasp quality evaluation value Q with a threshold value Q.sub.lim. The grasp quality evaluation value Q indicates how hard an object can be dropped and how stably the object is grasped in a certain state in which the multiple fingers 10, 20, 30, and 40 grasp the object.”; see also [0061]).
Because Davidson, Homberg and Li are in the same field of endeavor of object grasp by robotic system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Davidson in view of Homberg to incorporate the teachings of Li by including the above feature, when the executing of the grasping at the selected grasp location results in an unsuccessful grasp of the respective object of the one or more objects of the objects in the environment of the robotic manipulator, from the calculated respective values indicative of grasp quality for the candidate grasp locations, selecting a further grasp location likely to result in a successful grasp of the respective object of the one or more objects in the environment of the robotic manipulator, for avoiding any damage of the object and end-effector while grasping an object by providing successful grasp location.
Regarding claim 13, as best understood in view of indefiniteness rejection explained above, Davidson in view of Homberg does not disclose the following limitation:
when the commanded grasp at the selected grasp location results in an unsuccessful grasp of the respective object of the one or more objects of the objects in the environment of the robotic manipulator, from the calculated respective values indicative of grasp quality for the candidate grasp locations, the processor is configured to select a further grasp location and trajectory likely to result in a successful grasp of the respective object of the one or more objects of the objects in the environment of the robotic manipulator.
However Li further discloses a system wherein, when the commanded grasp at the selected grasp location results in an unsuccessful grasp of the respective object of the one or more objects of the objects in the environment of the robotic manipulator, from the calculated respective values indicative of grasp quality for the candidate grasp locations, the processor is configured to select a further grasp location and trajectory likely to result in a successful grasp of the respective object of the one or more objects of the objects in the environment of the robotic manipulator (see [0053], where “when the grasp quality evaluation value Q is smaller than the threshold value Qlim, the contact position of the determined fingers (e.g., the finger 10) is changed to a better location, the grasp quality evaluation value Q has been improved, and thus a grasp quality to hold the object O with all of the fingers 10, 20, 30, and 40 is improved.”; see also [0049], where “The first function unit 110 calculates a grasp quality evaluation value Q every pre-determined time period or on a pre-determined control cycle, and compares the grasp quality evaluation value Q with a threshold value Q.sub.lim. The grasp quality evaluation value Q indicates how hard an object can be dropped and how stably the object is grasped in a certain state in which the multiple fingers 10, 20, 30, and 40 grasp the object.”; see also [0061]).
Because Davidson, Homberg and Li are in the same field of endeavor of object grasp by robotic system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Davidson in view of Homberg to incorporate the teachings of Li by including the above feature, when the commanded grasp at the selected grasp location results in an unsuccessful grasp of the respective object of the one or more objects of the objects in the environment of the robotic manipulator, from the calculated respective values indicative of grasp quality for the candidate grasp locations, the processor is configured to select a further grasp location and trajectory likely to result in a successful grasp of the respective object of the one or more objects of the objects in the environment of the robotic manipulator, for avoiding any damage of the object and end-effector while grasping an object by providing successful grasp location.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0094405 (“Davidson”), and in view of US 2019/0337152 (“Homberg”), as applied to claims 1 and 11 above, and further in view of US 2009/0105880 (“Okazaki”). 
Regarding claim 4, Davidson further discloses a method wherein, when the executing of the grasping at the selected grasp location results in an unsuccessful grasp of the respective object of the one or more objects in the environment of the robotic manipulator,  (see [0042], where “one or more processors of the robot 180 can apply the inputs and generate the grasp outcome prediction 247.”; see also [0057], where “the measure that indicates the grasp outcome is a binary label, such as a "0/successful" or "1/not successful" label. In some implementations, the measure that indicates the grasp outcome may be selected from more than two options, such as 0, 1, and one or more values between 0 and 1. For example, "0" may indicate a confirmed "not successful grasp", "1" may indicate a confirmed successful grasp, "0.25" may indicate a "most likely not successful grasp" and "0.75" may indicate a "most likely successful grasp."”; see also [0059], where “For example, where the reading is a position reading, the grasp outcome engine 116 may determine a "successful grasp" label if the reading is greater than some threshold ( e.g., 1 cm)-and may determine an "unsuccessful grasp" label if the reading is less than some threshold ( e.g.,1 cm).”; processor is determining the grasp outcome for the grasp location e.g. successful or not successful. see also [0007].).
Davidson in view of Homberg does not disclose the following limitation:
assigning a penalty to the selected grasp location.
However, Okazaki discloses a method wherein assigning a penalty to the selected grasp location (see [0139], where “FIG. 8 is a view explaining a gripping rule table of the object property database 2. In addition to the property list 30 shown in FIG. 4, the object property database 2 includes a gripping rule table 31 in which restricting condition information of the position and orientation of the object is described as shown in FIG. 8. Items of position maintenance, orientation maintenance, and height maintenance are provided in the gripping rule table 31, and the numerical value of 1 or 0 is recorded in advance for each item.”; restricting condition information of the position is interpreted as assigning a penalty to a grasp location).
Because Davidson, Homberg and Okazaki are in the same field of endeavor of object grasp by robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Davidson in view of Homberg to incorporate the teachings of Okazaki by including the above feature, assigning a penalty to the selected grasp location, for increasing the productivity in a manufacturing facility by selecting a grasp location faster by eliminating the previously failed location.
Regarding claim 14, Davidson further discloses a system, wherein, when the commanded grasp at the selected grasp location results in an unsuccessful grasp of the respective object of the one or more objects of the objects in the environment of the robotic manipulator,  (see [0042], where “one or more processors of the robot 180 can apply the inputs and generate the grasp outcome prediction 247.”; see also [0057], where “the measure that indicates the grasp outcome is a binary label, such as a "0/successful" or "1/not successful" label. In some implementations, the measure that indicates the grasp outcome may be selected from more than two options, such as 0, 1, and one or more values between 0 and 1. For example, "0" may indicate a confirmed "not successful grasp", "1" may indicate a confirmed successful grasp, "0.25" may indicate a "most likely not successful grasp" and "0.75" may indicate a "most likely successful grasp."”; see also [0059], where “For example, where the reading is a position reading, the grasp outcome engine 116 may determine a "successful grasp" label if the reading is greater than some threshold ( e.g., 1 cm)-and may determine an "unsuccessful grasp" label if the reading is less than some threshold ( e.g.,1 cm).”; processor is determining the grasp outcome for the grasp location e.g. successful or not successful. see also [0007].).
Davidson in view of Homberg does not disclose the following limitation:
the processor is configured to assign a penalty to the selected grasp location.
However, Okazaki further discloses a system wherein the processor is configured to assign a penalty to the selected grasp location (see [0139], where “FIG. 8 is a view explaining a gripping rule table of the object property database 2. In addition to the property list 30 shown in FIG. 4, the object property database 2 includes a gripping rule table 31 in which restricting condition information of the position and orientation of the object is described as shown in FIG. 8. Items of position maintenance, orientation maintenance, and height maintenance are provided in the gripping rule table 31, and the numerical value of 1 or 0 is recorded in advance for each item.”; restricting condition information of the position is interpreted as assigning a penalty to a grasp location).
Because Davidson, Homberg and Okazaki are in the same field of endeavor of object grasp by robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Davidson in view of Homberg to incorporate the teachings of Okazaki by including the above feature, assign a penalty to the selected grasp location, for increasing the productivity in a manufacturing facility by selecting a grasp location faster by eliminating the previously failed location.

Claim(s) 5-10 and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0094405 (“Davidson”), and in view of US 2019/0337152 (“Homberg”), as applied to claims 1 and 11 above, and further in view of NPL, title: “sequential View Grasp Detection for Inexpensive Robotic Arms”, published by Arxiv.org, Cornell University library (“Gualtieri’Cornell”). 
Regarding claim 5, Davidson in view of Homberg does not disclose the following limitation:
comprising defining an updated trajectory of the robotic manipulator at least based on the different views provided by the captured images.
However, Gualtieri’Cornell discloses a method comprising defining an updated trajectory of the robotic manipulator at least based on the different views provided by the captured images (see section V. sequential view grasp detection and B. Experiments, where “Grasp success rates for the 4 experimental strategies are shown in Table II. A grasp was counted as a success if the object was lifted from the table and placed into a box on the floor adjacent to the table. Failures were counted whenever the robot attempted a grasp but the object did not make it to the box. The “attempts” row of the table shows the number of grasp attempts made using each strategy (579 grasp attempts total over all four strategies). The “failures” row shows the number of failures for each strategy and the “success rate” row is one minus the ratio between failures and attempts. These results suggest that both the second and third views contribute to successful grasps. Notice that the third view seems to be more important than the second view in terms of grasp success rates: the grasp success rate is higher when the second view is removed as opposed to when the third view is removed. Since grasp detection for the third view can runs quickly (only the sampling step is needed, classification is not needed), this may be a good strategy for time-sensitive tasks.”; based on the grasp success rate the views and grasps are selected. see also fig 5 and 7, where grasp detection at different view are shown.).
Because Davidson, Homberg and Gualtieri’Cornell are in the same field of endeavor of object grasp by robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Davidson in view of Homberg to incorporate the teachings of Gualtieri’Cornell by including the above feature, comprising defining an updated trajectory of the robotic manipulator at least based on the different views provided by the captured images, for increasing the productivity in a manufacturing facility by selecting the grasp based on previous results and providing the most successful grasp trajectory.
Regarding claim 6, Davidson further discloses a method during motion of the robotic manipulator along the updated trajectory, capturing further images with the imaging sensor of the robotic manipulator, the further images providing further (see [0035], where “In FIG. 1, vision component 184 is mounted at a fixed pose relative to the base or other stationary reference point of robot 180. Vision component includes one or more vision sensors that can generate images related to color, depth, and/or other features of object(s) that are in the line of sight of the vision sensor(s). The vision component 184 may include, for example, a monographic camera (and optionally a depth sensor), a stereographic camera, or a laser scanner.”; see also fig 8, block 854, current image captured by vision sensor of robot. see also [0009], where “a method is provided that includes identifying a current image captured by a vision sensor of a robot. The current image captures an end effector of the robot and an object to be grasped, by the robot, using the end effector.”; see also [0050], where “For example, in FIG. 1 a display screen 106 of the computing device is illustrated with a rendered VR environment that includes a representation of glasses 189B, a representation of a surface on which the glasses rest (unnumbered), and a representation of an end effector 182B of a robot.”; See also [0104]. Robotic manipulator is capturing images of object during motion. If the robotic manipulator is capturing images once it can also do the same thing many times as the reference does not mention that the system is designed to capture the image once); 
based on the further (see fig 8, block 858 and 860, where a grasp outcome is predicted by inputting the captured current image. see also [0106-107]. See also [0040], where “The candidate grasp pose 293 can be a candidate end effector pose being considered for grasping”; see also [0041], where “the candidate grasp pose 293 is generated by sampling a group of candidate end effector poses and selecting the candidate grasp pose 293 from the sampled group.”; see also [0053], where “the image engine 112 can generate a plurality of static images for a corresponding grasp attempt, where each of the static images is captured from a virtual camera sensor pose that is unique from virtual camera sensor pose(s) of other static image(s) for the grasp attempt (e.g., at a unique position and/or orientation).”; candidate grasp pose is determined by inputting the captured image and grasp pose include grasp attempt at a unique position and orientation. So, candidate grasp locations for performing a grasp is determined based on captured images.); 
calculating respective values indicative of grasp quality for the further candidate grasp locations (see [0042], where “one or more processors of the robot 180 can apply the inputs and generate the grasp outcome prediction 247. The grasp outcome prediction 247 can be a measure that indicates a likelihood of successful grasp of an object if a grasp of the object is attempted by the end effector 182A when at the candidate grasp pose.”; see also [0057], where “the measure that indicates the grasp outcome is a binary label, such as a "0/successful" or "1/not successful" label. In some implementations, the measure that indicates the grasp outcome may be selected from more than two options, such as 0, 1, and one or more values between 0 and 1. For example, "0" may indicate a confirmed "not successful grasp", "1" may indicate a confirmed successful grasp, "0.25" may indicate a "most likely not successful grasp" and "0.75" may indicate a "most likely successful grasp."”); and 
based on the calculated respective values indicative of grasp quality for the further candidate grasp locations, selecting a grasp location of the further candidate grasp locations and trajectory likely to result in a successful grasp of the respective object of the one or more objects of the objects in the environment of the robotic manipulator (see [0041], where “the candidate grasp pose 293 is generated by sampling a group of candidate end effector poses and selecting the candidate grasp pose 293 from the sampled group… For example, in generating a candidate grasp pose 293, multiple candidate end effector poses can be considered in view of the optimization technique, and the best (according to the optimization technique) sampled candidate grasp pose can be selected. The best sampled candidate grasp pose can be the one that yields the best grasp outcome prediction in view of processing using the grasp outcome prediction network.”; see also [0042], where “one or more processors of the robot 180 can apply the inputs and generate the grasp outcome prediction 247. The grasp outcome prediction 247 can be a measure that indicates a likelihood of successful grasp of an object if a grasp of the object is attempted by the end effector 182A when at the candidate grasp pose.”; see also [0110], where “the sampled candidate end effector pose having the best grasp outcome prediction at block 860, from those sampled, can be selected as the determined grasp pose to be implemented.”; candidate grasp pose is selected from a group of candidate poses and the best candidate grasp pose is selected. Likelihood of successful grasp is predicted by grasp prediction engine for selecting the candidate grasp.); and 
commanding motion of the robotic manipulator along the selected trajectory to reach the selected grasp location of the further candidate grasp locations (see fig 8, block 864. See also [0108], where “the system can provide one or more control commands to actuators of the robot to cause the end effector to move to the candidate grasp pose (if it is not already in the candidate grasp pose), and attempt a grasp (e.g., close one or more actuable members) at the candidate grasp pose.”).
Davidson does not disclose the following limitations:
the images providing further different views of one or more objects; and 
based on the further different views provided by the captured images, finding candidate grasp… for performing a grasp.
However, Homberg further discloses a method wherein the images providing further different views of one or more objects (see [0097], where “The input layer may include an input node for image data from a sensor (e.g., grayscale image from an infrared camera on a gripper)…multiple input nodes may be included for images captured at multiple different predetermined poses relative to an object.”; see also [0094], where “the robot may horizontally reposition the gripper in order to collect multiple downward-facing images from different horizontal positions and the same height. Multiple images may provide a better representation of the contents of the container, particularly where there was error in the initial positioning of the gripper above the container.”; images are taken at multiple different poses and positions for better representation of the object to be grasped. Images captured at different poses and positions will provide different views of the object. Robotic manipulator is capturing images of object during motion. If the robotic manipulator is capturing images of different views once it can also do the same thing many times as the reference does not mention that the system is designed to capture the image once. see also fig 5 and 6A-C); and 
based on the further different views provided by the captured images, finding grasp ability for performing a grasp (see [0092], where “FIG. 6C illustrates positioning of a robotic gripping device over an object, in accordance with example embodiments.”; see also [0095], where “FIG. 6D illustrates sensing of an object with a sensor on a robotic gripping device, in accordance with example embodiments.”; see also fig 6E, where based on the multiple different input images object state/type is determined (e.g. will there be a successful grasp or not (grasp is possible or not).).
Davidson discloses a method to find a candidate grasp based on captured image (see citation above). Davidson does not disclose that the candidate grasp is determined based on multiple captured images. However, Homberg discloses a method that acquire multiple different images of an object to be grasped at different poses and positions (see citation above). So, it would be obvious to input multiple different images acquired by Homberg to determine the candidate grasp method disclosed by Davidson for finding candidate grasp based on the different views provided by captured images.
Because both Davidson and Homberg are in the same field of endeavor of object grasp by robotic system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Davidson to incorporate the teachings of Homberg by including the above feature, the images providing further different views of one or more objects; and based on the further different views provided by the captured images, finding candidate grasp… for performing a grasp, for avoiding any damage of the object and end-effector while grasping an object.
Regarding claim 7, Davidson further discloses a method wherein, when the executing of the selected grasp location results in a successful grasping of the respective object of the one or more objects of the objects in the environment of the robotic manipulator, moving the successfully grasped object to a desired location,  (see [0042], where “one or more processors of the robot 180 can apply the inputs and generate the grasp outcome prediction 247. The grasp outcome prediction 247 can be a measure that indicates a likelihood of successful grasp of an object if a grasp of the object is attempted by the end effector 182A when at the candidate grasp pose.”; see also [0110], where “the sampled candidate end effector pose having the best grasp outcome prediction at block 860, from those sampled, can be selected as the determined grasp pose to be implemented.”; see also fig 8, block 864. See also [0108], where “the system can provide one or more control commands to actuators of the robot to cause the end effector to move to the candidate grasp pose (if it is not already in the candidate grasp pose), and attempt a grasp (e.g., close one or more actuable members) at the candidate grasp pose.”; See [0001], where “For example, a robot may utilize a grasping end effector such as an "impactive" gripper or "ingressive" gripper (e.g., physically penetrating an object using pins, needles, etc.) to pick up an object from a first location, move the object to a second location, and drop off the object at the second location.”; see also [0059], where “any object that may be grasped by the end effector are moved to a position close to the vision component 184.”; candidate grasp pose is selected from a group of candidate poses and the best candidate grasp pose is selected. Likelihood of successful grasp is predicted by grasp prediction engine for selecting the candidate grasp. The grasp pose is selected based on successful grasp. Then the selected grasp pose is implemented for moving an object to a second location. second location is interpreted as desired location.).
Davidson in view of Holmberg does not disclose the following limitation:
during the moving of the successfully grasped object to the desired location, capturing images with the imaging sensor of the robotic manipulator, the images providing different views of one or more remaining objects of the objects in the environment of the robotic manipulator.
However, Gualtieri’Cornell further discloses a method wherein during the moving of the successfully grasped object to the desired location, capturing images with the imaging sensor of the robotic manipulator, the images providing different views of one or more remaining objects of the objects in the environment of the robotic manipulator (see section V. sequential view grasp detection and B. Experiments, where “The experimental protocol followed for each variation is similar to the one proposed in our prior work [6]. First, 10 objects are selected at random from a set of 25 and “poured” into a pile in front of the robot. (See Figure 8(a) for the object set and Figure 8(b) for an example pile of clutter.) Second, the robot proceeds to automatically remove the objects one-by-one as the experimenter records successes and failures. This continues until either all of the objects have been removed, the same failure occurs on the same object three times in a row, or no grasps were found after 3 attempts. The sensor (Intel RealSense SR300) and gripper hardware used in the experiment are shown in Figure 1(b). Figure 7 shows the robot performing the first half of one round of an experiment.” See also fig 7, where an object is grasped while other objects on the environment are shown).
Because Davidson, Homberg and Gualtieri’Cornell are in the same field of endeavor of object grasp by robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Davidson in view of Homberg to incorporate the teachings of Gualtieri’Cornell by including the above feature, during the moving of the successfully grasped object to the desired location, capturing images with the imaging sensor of the robotic manipulator, the images providing different views of one or more remaining objects of the objects in the environment of the robotic manipulator, for increasing the productivity in a manufacturing facility by selecting a grasp based on previous results and providing the most successful grasp trajectory.
Regarding claim 8, Davidson in view of Homberg does not disclose the following limitation:
based on the different views provided by the captured images of the one or more remaining objects of the objects in the environment of the robotic manipulator, planning a next trajectory of the robotic manipulator.
However, Gualtieri’Cornell further discloses a method based on the different views provided by the captured images of the one or more remaining objects of the objects in the environment of the robotic manipulator, planning a next trajectory of the robotic manipulator (see section V. sequential view grasp detection and B. Experiments, where “The experimental protocol followed for each variation is similar to the one proposed in our prior work [6]. First, 10 objects are selected at random from a set of 25 and “poured” into a pile in front of the robot. (See Figure 8(a) for the object set and Figure 8(b) for an example pile of clutter.) Second, the robot proceeds to automatically remove the objects one-by-one as the experimenter records successes and failures. This continues until either all of the objects have been removed, the same failure occurs on the same object three times in a row, or no grasps were found after 3 attempts. The sensor (Intel RealSense SR300) and gripper hardware used in the experiment are shown in Figure 1(b). Figure 7 shows the robot performing the first half of one round of an experiment.”; robot is removing/transferring many objects one by one. See also fig 7, where an object is grasped at different views while other objects on the environment are shown. As robot is removing the many objects sequentially, so it is obvious to generate the grasp trajectory for next (another) object on the environment.).
Because Davidson, Homberg and Gualtieri’Cornell are in the same field of endeavor of object grasp by robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Davidson in view of Homberg to incorporate the teachings of Gualtieri’Cornell by including the above feature, based on the different views provided by the captured images of the one or more remaining objects of the objects in the environment of the robotic manipulator, planning a next trajectory of the robotic manipulator, for increasing the productivity in a manufacturing facility by selecting a grasp based on previous results and providing the most successful grasp trajectory.
Regarding claim 9, Davidson further discloses a method wherein the next trajectory of the robotic manipulator is configured to find candidate grasp locations for performing a grasp of a respective object of the one or more (see fig 8, block 858 and 860, where a grasp outcome is predicted by inputting the captured current image. see also [0106-107]. See also [0040], where “The candidate grasp pose 293 can be a candidate end effector pose being considered for grasping”; see also [0041], where “the candidate grasp pose 293 is generated by sampling a group of candidate end effector poses and selecting the candidate grasp pose 293 from the sampled group.”; see also [0053], where “the image engine 112 can generate a plurality of static images for a corresponding grasp attempt, where each of the static images is captured from a virtual camera sensor pose that is unique from virtual camera sensor pose(s) of other static image(s) for the grasp attempt (e.g., at a unique position and/or orientation).”; candidate grasp pose is determined by inputting the captured image and grasp pose include grasp attempt at a unique position and orientation. So, candidate grasp locations for performing a grasp is determined based on captured images.); 
calculating respective values indicative of grasp quality for the candidate grasp locations (see [0042], where “one or more processors of the robot 180 can apply the inputs and generate the grasp outcome prediction 247. The grasp outcome prediction 247 can be a measure that indicates a likelihood of successful grasp of an object if a grasp of the object is attempted by the end effector 182A when at the candidate grasp pose.”; see also [0057], where “the measure that indicates the grasp outcome is a binary label, such as a "0/successful" or "1/not successful" label. In some implementations, the measure that indicates the grasp outcome may be selected from more than two options, such as 0, 1, and one or more values between 0 and 1. For example, "0" may indicate a confirmed "not successful grasp", "1" may indicate a confirmed successful grasp, "0.25" may indicate a "most likely not successful grasp" and "0.75" may indicate a "most likely successful grasp."”); and 
from the calculated respective values indicative of grasp quality for the candidate grasp locations, selecting a grasp location and trajectory likely to result in a successful grasp of the respective object of the one or more remaining objects in the environment of the robotic manipulator (see [0041], where “the candidate grasp pose 293 is generated by sampling a group of candidate end effector poses and selecting the candidate grasp pose 293 from the sampled group… For example, in generating a candidate grasp pose 293, multiple candidate end effector poses can be considered in view of the optimization technique, and the best (according to the optimization technique) sampled candidate grasp pose can be selected. The best sampled candidate grasp pose can be the one that yields the best grasp outcome prediction in view of processing using the grasp outcome prediction network.”; see also [0042], where “one or more processors of the robot 180 can apply the inputs and generate the grasp outcome prediction 247. The grasp outcome prediction 247 can be a measure that indicates a likelihood of successful grasp of an object if a grasp of the object is attempted by the end effector 182A when at the candidate grasp pose.”; see also [0110], where “the sampled candidate end effector pose having the best grasp outcome prediction at block 860, from those sampled, can be selected as the determined grasp pose to be implemented.”; candidate grasp pose is selected from a group of candidate poses and the best candidate grasp pose is selected. Likelihood of successful grasp is predicted by grasp prediction engine for selecting the candidate grasp.); and 
commanding motion of the robotic manipulator along the selected trajectory to reach the selected grasp location to grasp the respective object of the one or more remaining objects (see fig 8, block 864. See also [0108], where “the system can provide one or more control commands to actuators of the robot to cause the end effector to move to the candidate grasp pose (if it is not already in the candidate grasp pose), and attempt a grasp (e.g., close one or more actuable members) at the candidate grasp pose.”).
Davidson in view of Holmberg does not disclose the following limitation:
performing a grasp of a respective object of the one or more remaining objects in the environment of the robotic manipulator.
However, Gualtieri’Cornell further discloses a method performing a grasp of a respective object of the one or more remaining objects in the environment of the robotic manipulator (see section V. sequential view grasp detection and B. Experiments, where “The experimental protocol followed for each variation is similar to the one proposed in our prior work [6]. First, 10 objects are selected at random from a set of 25 and “poured” into a pile in front of the robot. (See Figure 8(a) for the object set and Figure 8(b) for an example pile of clutter.) Second, the robot proceeds to automatically remove the objects one-by-one as the experimenter records successes and failures. This continues until either all of the objects have been removed, the same failure occurs on the same object three times in a row, or no grasps were found after 3 attempts. The sensor (Intel RealSense SR300) and gripper hardware used in the experiment are shown in Figure 1(b). Figure 7 shows the robot performing the first half of one round of an experiment.”; robot is removing/transferring many objects one by one. See also fig 7, where an object is grasped at different views while other objects on the environment are shown. As robot is removing the many objects sequentially, so it is obvious to generate the grasp trajectory for next (another) object on the environment.).
Because Davidson, Homberg and Gualtieri’Cornell are in the same field of endeavor of object grasp by robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Davidson in view of Homberg to incorporate the teachings of Gualtieri’Cornell by including the above feature, performing a grasp of a respective object of the one or more remaining objects in the environment of the robotic manipulator, for increasing the productivity in a manufacturing facility by selecting a grasp based on previous results and providing the most successful grasp trajectory.
Regarding claim 10, Davidson in view of Homberg does not disclose the following limitation:
concurrent with the finding of candidate grasp locations for performing the grasp of the respective object of the one or more objects of the objects in the environment of the robotic manipulator, processing the captured images to make a visual assessment of objects in the environment of the robotic manipulator to plan a next trajectory of the robotic manipulator, the next trajectory configured to find candidate grasp locations and trajectories for performing a next grasp of another respective object of the objects in the environment of the robotic manipulator.
However, Gualtieri’Cornell further discloses a method concurrent with the finding of candidate grasp locations for performing the grasp of the respective object of the one or more objects of the objects in the environment of the robotic manipulator, processing the captured images to make a visual assessment of objects in the environment of the robotic manipulator to plan a next trajectory of the robotic manipulator, the next trajectory configured to find candidate grasp locations and trajectories for performing a next grasp of another respective object of the objects in the environment of the robotic manipulator (see section V. sequential view grasp detection and B. Experiments, where “The experimental protocol followed for each variation is similar to the one proposed in our prior work [6]. First, 10 objects are selected at random from a set of 25 and “poured” into a pile in front of the robot. (See Figure 8(a) for the object set and Figure 8(b) for an example pile of clutter.) Second, the robot proceeds to automatically remove the objects one-by-one as the experimenter records successes and failures. This continues until either all of the objects have been removed, the same failure occurs on the same object three times in a row, or no grasps were found after 3 attempts. The sensor (Intel RealSense SR300) and gripper hardware used in the experiment are shown in Figure 1(b). Figure 7 shows the robot performing the first half of one round of an experiment.” See also fig 5, where grasp detection at different views are shown.).
Because Davidson, Homberg and Gualtieri’Cornell are in the same field of endeavor of object grasp by robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Davidson in view of Homberg to incorporate the teachings of Gualtieri’Cornell by including the above feature, concurrent with the finding of candidate grasp locations for performing the grasp of the respective object of the one or more objects of the objects in the environment of the robotic manipulator, processing the captured images to make a visual assessment of objects in the environment of the robotic manipulator to plan a next trajectory of the robotic manipulator, the next trajectory configured to find candidate grasp locations and trajectories for performing a next grasp of another respective object of the objects in the environment of the robotic manipulator, for increasing the productivity in a manufacturing facility by selecting a grasp based on previous results and providing the most successful grasp trajectory.
Regarding claim 15, Davidson in view of Homberg does not disclose the following limitation:
wherein the processor is configured to define an updated trajectory of the robotic manipulator based on the different views provided by the captured images.
However, Gualtieri’Cornell further discloses a system wherein the processor is configured to define an updated trajectory of the robotic manipulator based on the different views provided by the captured images (see section V. sequential view grasp detection and B. Experiments, where “Grasp success rates for the 4 experimental strategies are shown in Table II. A grasp was counted as a success if the object was lifted from the table and placed into a box on the floor adjacent to the table. Failures were counted whenever the robot attempted a grasp but the object did not make it to the box. The “attempts” row of the table shows the number of grasp attempts made using each strategy (579 grasp attempts total over all four strategies). The “failures” row shows the number of failures for each strategy and the “success rate” row is one minus the ratio between failures and attempts. These results suggest that both the second and third views contribute to successful grasps. Notice that the third view seems to be more important than the second view in terms of grasp success rates: the grasp success rate is higher when the second view is removed as opposed to when the third view is removed. Since grasp detection for the third view can runs quickly (only the sampling step is needed, classification is not needed), this may be a good strategy for time-sensitive tasks.”; based on the grasp success rate the views and grasps are selected. see also fig 5 and 7, where grasp detection at different view are shown.).
Because Davidson, Homberg and Gualtieri’Cornell are in the same field of endeavor of object grasp by robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Davidson in view of Homberg to incorporate the teachings of Gualtieri’Cornell by including the above feature, the processor is configured to define an updated trajectory of the robotic manipulator based on the different views provided by the captured images, for increasing the productivity in a manufacturing facility by selecting a grasp based on previous results and providing the most successful grasp trajectory.
Regarding claim 16, Davidson further discloses a system wherein, during motion of the robotic manipulator along the updated trajectory, the imaging sensor is arranged to capture further images providing further the environment of the robotic manipulator (see [0035], where “In FIG. 1, vision component 184 is mounted at a fixed pose relative to the base or other stationary reference point of robot 180. Vision component includes one or more vision sensors that can generate images related to color, depth, and/or other features of object(s) that are in the line of sight of the vision sensor(s). The vision component 184 may include, for example, a monographic camera (and optionally a depth sensor), a stereographic camera, or a laser scanner.”; see also fig 8, block 854, current image captured by vision sensor of robot. see also [0009], where “a method is provided that includes identifying a current image captured by a vision sensor of a robot. The current image captures an end effector of the robot and an object to be grasped, by the robot, using the end effector.”; see also [0050], where “For example, in FIG. 1 a display screen 106 of the computing device is illustrated with a rendered VR environment that includes a representation of glasses 189B, a representation of a surface on which the glasses rest (unnumbered), and a representation of an end effector 182B of a robot.”; See also [0104]. Robotic manipulator is capturing images of object during motion. If the robotic manipulator is capturing images once it can also do the same thing many times as the reference does not mention that the system is designed to capture the image once), 
wherein the processor is configured to determine, based on the further (see fig 8, block 858 and 860, where a grasp outcome is predicted by inputting the captured current image. see also [0106-107]. See also [0040], where “The candidate grasp pose 293 can be a candidate end effector pose being considered for grasping”; see also [0041], where “the candidate grasp pose 293 is generated by sampling a group of candidate end effector poses and selecting the candidate grasp pose 293 from the sampled group.”; see also [0053], where “the image engine 112 can generate a plurality of static images for a corresponding grasp attempt, where each of the static images is captured from a virtual camera sensor pose that is unique from virtual camera sensor pose(s) of other static image(s) for the grasp attempt (e.g., at a unique position and/or orientation).”; candidate grasp pose is determined by inputting the captured image and grasp pose include grasp attempt at a unique position and orientation. So, candidate grasp locations for performing a grasp is determined based on captured images.), 
wherein the processor is configured to calculate respective values indicative of grasp quality for the further candidate grasp locations (see [0042], where “one or more processors of the robot 180 can apply the inputs and generate the grasp outcome prediction 247. The grasp outcome prediction 247 can be a measure that indicates a likelihood of successful grasp of an object if a grasp of the object is attempted by the end effector 182A when at the candidate grasp pose.”; see also [0057], where “the measure that indicates the grasp outcome is a binary label, such as a "0/successful" or "1/not successful" label. In some implementations, the measure that indicates the grasp outcome may be selected from more than two options, such as 0, 1, and one or more values between 0 and 1. For example, "0" may indicate a confirmed "not successful grasp", "1" may indicate a confirmed successful grasp, "0.25" may indicate a "most likely not successful grasp" and "0.75" may indicate a "most likely successful grasp."”), and 
wherein based on the calculated respective values indicative of grasp quality for the further candidate grasp locations, the processor is configured to select a grasp location and trajectory likely to result in a successful grasp of the respective object of the one or more objects of the objects in the environment of the robotic manipulator (see [0041], where “the candidate grasp pose 293 is generated by sampling a group of candidate end effector poses and selecting the candidate grasp pose 293 from the sampled group… For example, in generating a candidate grasp pose 293, multiple candidate end effector poses can be considered in view of the optimization technique, and the best (according to the optimization technique) sampled candidate grasp pose can be selected. The best sampled candidate grasp pose can be the one that yields the best grasp outcome prediction in view of processing using the grasp outcome prediction network.”; see also [0042], where “one or more processors of the robot 180 can apply the inputs and generate the grasp outcome prediction 247. The grasp outcome prediction 247 can be a measure that indicates a likelihood of successful grasp of an object if a grasp of the object is attempted by the end effector 182A when at the candidate grasp pose.”; see also [0110], where “the sampled candidate end effector pose having the best grasp outcome prediction at block 860, from those sampled, can be selected as the determined grasp pose to be implemented.”; candidate grasp pose is selected from a group of candidate poses and the best candidate grasp pose is selected. Likelihood of successful grasp is predicted by grasp prediction engine for selecting the candidate grasp.).
Davidson does not disclose the following limitations:
the images providing further different views of one or more objects; and 
based on the further different views provided by the captured images, finding candidate grasp… for performing a grasp.
However, Homberg discloses a method wherein the images providing further different views of one or more objects (see [0097], where “The input layer may include an input node for image data from a sensor (e.g., grayscale image from an infrared camera on a gripper)…multiple input nodes may be included for images captured at multiple different predetermined poses relative to an object.”; see also [0094], where “the robot may horizontally reposition the gripper in order to collect multiple downward-facing images from different horizontal positions and the same height. Multiple images may provide a better representation of the contents of the container, particularly where there was error in the initial positioning of the gripper above the container.”; images are taken at multiple different poses and positions for better representation of the object to be grasped. Images captured at different poses and positions will provide different views of the object. Robotic manipulator is capturing images of object during motion. If the robotic manipulator is capturing images of different views once it can also do the same thing many times as the reference does not mention that the system is designed to capture the image once. see also fig 5 and 6A-C); and 
based on the further different views provided by the captured images, finding grasp ability for performing a grasp (see [0092], where “FIG. 6C illustrates positioning of a robotic gripping device over an object, in accordance with example embodiments.”; see also [0095], where “FIG. 6D illustrates sensing of an object with a sensor on a robotic gripping device, in accordance with example embodiments.”; see also fig 6E, where based on the multiple different input images object state/type is determined (e.g. will there be a successful grasp or not (grasp is possible or not).).
Davidson discloses a method to find a candidate grasp based on captured image (see citation above). Davidson does not disclose that the candidate grasp is determined based on multiple captured images. However, Homberg discloses a method that acquire multiple different images of an object to be grasped at different poses and positions (see citation above). So, it would be obvious to input multiple different images acquired by Homberg to determine the candidate grasp method disclosed by Davidson for finding candidate grasp based on the different views provided by captured images.
Because both Davidson and Homberg are in the same field of endeavor of object grasp by robotic system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Davidson to incorporate the teachings of Homberg by including the above feature, the images providing further different views of one or more objects; and based on the further different views provided by the captured images, finding candidate grasp… for performing a grasp, for avoiding any damage of the object and end-effector while grasping an object.
Regarding claim 17, Davidson further discloses a system wherein, when the commanded grasp at the selected grasp location results in a successful grasp of the respective object of the one or more objects of the objects in the environment of the robotic manipulator, the processor is configured to command a move of the successfully grasped object to a desired location,  ([0042], where “one or more processors of the robot 180 can apply the inputs and generate the grasp outcome prediction 247. The grasp outcome prediction 247 can be a measure that indicates a likelihood of successful grasp of an object if a grasp of the object is attempted by the end effector 182A when at the candidate grasp pose.”; see also [0110], where “the sampled candidate end effector pose having the best grasp outcome prediction at block 860, from those sampled, can be selected as the determined grasp pose to be implemented.”; see also fig 8, block 864. See also [0108], where “the system can provide one or more control commands to actuators of the robot to cause the end effector to move to the candidate grasp pose (if it is not already in the candidate grasp pose), and attempt a grasp (e.g., close one or more actuable members) at the candidate grasp pose.”; See [0001], where “For example, a robot may utilize a grasping end effector such as an "impactive" gripper or "ingressive" gripper (e.g., physically penetrating an object using pins, needles, etc.) to pick up an object from a first location, move the object to a second location, and drop off the object at the second location.”; see also [0059], where “any object that may be grasped by the end effector are moved to a position close to the vision component 184.”; candidate grasp pose is selected from a group of candidate poses and the best candidate grasp pose is selected. Likelihood of successful grasp is predicted by grasp prediction engine for selecting the candidate grasp. The grasp pose is selected based on successful grasp. Then the selected grasp pose is implemented for moving an object to a second location. second location is interpreted as desired location.).
Davidson in view of Holmberg does not disclose the following limitation:
wherein during the move of the successfully grasped object to the desired location, the imaging sensor is configured to capture images providing different views of one or more remaining objects of the objects in the environment of the robotic manipulator.
However, Gualtieri’Cornell further discloses a method wherein during the move of the successfully grasped object to the desired location, the imaging sensor is configured to capture images providing different views of one or more remaining objects of the objects in the environment of the robotic manipulator (see section V. sequential view grasp detection and B. Experiments, where “The experimental protocol followed for each variation is similar to the one proposed in our prior work [6]. First, 10 objects are selected at random from a set of 25 and “poured” into a pile in front of the robot. (See Figure 8(a) for the object set and Figure 8(b) for an example pile of clutter.) Second, the robot proceeds to automatically remove the objects one-by-one as the experimenter records successes and failures. This continues until either all of the objects have been removed, the same failure occurs on the same object three times in a row, or no grasps were found after 3 attempts. The sensor (Intel RealSense SR300) and gripper hardware used in the experiment are shown in Figure 1(b). Figure 7 shows the robot performing the first half of one round of an experiment.” See also fig 7, where an object is grasped while other objects on the environment are shown).
Because Davidson, Homberg and Gualtieri’Cornell are in the same field of endeavor of object grasp by robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Davidson in view of Homberg to incorporate the teachings of Gualtieri’Cornell by including the above feature, during the move of the successfully grasped object to the desired location, the imaging sensor is configured to capture images providing different views of one or more remaining objects of the objects in the environment of the robotic manipulator, for increasing the productivity in a manufacturing facility by selecting a grasp based on previous results and providing the most successful grasp trajectory.
Regarding claim 18, as best understood in view of indefiniteness rejection explained above, Davidson does not disclose the following limitation:
based on the different views provided by the captured 3-D images of the one or more remaining objects of the objects in the environment of the robotic manipulator, the processor is configured to plan a next trajectory of the robotic manipulator.
However, Holmberg further discloses a system wherein the different views provided by the captured 3-D images of the one or more remaining objects of the objects in the environment of the robotic manipulator(see [0048], where “sensor(s) 112 may include… one or more cameras (e.g., stereoscopic cameras for 3D vision),”; see also [0097], where “The input layer may include an input node for image data from a sensor (e.g., grayscale image from an infrared camera on a gripper)…multiple input nodes may be included for images captured at multiple different predetermined poses relative to an object.”; see also [0094], where “the robot may horizontally reposition the gripper in order to collect multiple downward-facing images from different horizontal positions and the same height. Multiple images may provide a better representation of the contents of the container, particularly where there was error in the initial positioning of the gripper above the container.”; images are taken at multiple different poses and positions for better representation of the object to be grasped. Images captured at different poses and positions will provide different views of the object. see also fig 5 and 6A-C).
Because both Davidson and Homberg are in the same field of endeavor of object grasp by robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Davidson to incorporate the teachings of Homberg by including the above feature, the different views provided by the captured 3-D images of the one or more remaining objects of the objects in the environment of the robotic manipulator, for avoiding any damage of the object and end-effector while grasping an object.
Davidson in view of Holmberg does not disclose the following limitation:
the processor is configured to plan a next trajectory of the robotic manipulator.
However, Gualtieri’Cornell further discloses a system the processor is configured to plan a next trajectory of the robotic manipulator (see section V. sequential view grasp detection and B. Experiments, where “The experimental protocol followed for each variation is similar to the one proposed in our prior work [6]. First, 10 objects are selected at random from a set of 25 and “poured” into a pile in front of the robot. (See Figure 8(a) for the object set and Figure 8(b) for an example pile of clutter.) Second, the robot proceeds to automatically remove the objects one-by-one as the experimenter records successes and failures. This continues until either all of the objects have been removed, the same failure occurs on the same object three times in a row, or no grasps were found after 3 attempts. The sensor (Intel RealSense SR300) and gripper hardware used in the experiment are shown in Figure 1(b). Figure 7 shows the robot performing the first half of one round of an experiment.”; robot is removing/transferring many objects one by one. See also fig 7, where an object is grasped at different views while other objects on the environment are shown. As robot is removing the many objects sequentially, so it is obvious to generate the grasp trajectory for next (another) object on the environment.).
Because Davidson, Homberg and Gualtieri’Cornell are in the same field of endeavor of object grasp by robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Davidson in view of Homberg to incorporate the teachings of Gualtieri’Cornell by including the above feature, the processor is configured to plan a next trajectory of the robotic manipulator, for increasing the productivity in a manufacturing facility by selecting a grasp based on previous results and providing the most successful grasp trajectory.
Regarding claim 19, Davidson further discloses a system wherein the next trajectory of the robotic manipulator is configured to find candidate grasp locations to execute a grasp of a respective object of the one or more (see fig 8, block 858 and 860, where a grasp outcome is predicted by inputting the captured current image. see also [0106-107]. See also [0040], where “The candidate grasp pose 293 can be a candidate end effector pose being considered for grasping”; see also [0041], where “the candidate grasp pose 293 is generated by sampling a group of candidate end effector poses and selecting the candidate grasp pose 293 from the sampled group.”; see also [0053], where “the image engine 112 can generate a plurality of static images for a corresponding grasp attempt, where each of the static images is captured from a virtual camera sensor pose that is unique from virtual camera sensor pose(s) of other static image(s) for the grasp attempt (e.g., at a unique position and/or orientation).”; candidate grasp pose is determined by inputting the captured image and grasp pose include grasp attempt at a unique position and orientation. So, candidate grasp locations for performing a grasp is determined based on captured images.); and from the determined candidate grasp locations, the processor is configured to select a grasp location and trajectory likely to result in a successful grasp of the respective object of the one or more remaining objects of the objects in the environment of the robotic manipulator (see [0042], where “one or more processors of the robot 180 can apply the inputs and generate the grasp outcome prediction 247. The grasp outcome prediction 247 can be a measure that indicates a likelihood of successful grasp of an object if a grasp of the object is attempted by the end effector 182A when at the candidate grasp pose.”; see also [0057], where “the measure that indicates the grasp outcome is a binary label, such as a "0/successful" or "1/not successful" label. In some implementations, the measure that indicates the grasp outcome may be selected from more than two options, such as 0, 1, and one or more values between 0 and 1. For example, "0" may indicate a confirmed "not successful grasp", "1" may indicate a confirmed successful grasp, "0.25" may indicate a "most likely not successful grasp" and "0.75" may indicate a "most likely successful grasp."”; see also [0041], where “the candidate grasp pose 293 is generated by sampling a group of candidate end effector poses and selecting the candidate grasp pose 293 from the sampled group… For example, in generating a candidate grasp pose 293, multiple candidate end effector poses can be considered in view of the optimization technique, and the best (according to the optimization technique) sampled candidate grasp pose can be selected. The best sampled candidate grasp pose can be the one that yields the best grasp outcome prediction in view of processing using the grasp outcome prediction network.”; see also [0042], where “one or more processors of the robot 180 can apply the inputs and generate the grasp outcome prediction 247. The grasp outcome prediction 247 can be a measure that indicates a likelihood of successful grasp of an object if a grasp of the object is attempted by the end effector 182A when at the candidate grasp pose.”; see also [0110], where “the sampled candidate end effector pose having the best grasp outcome prediction at block 860, from those sampled, can be selected as the determined grasp pose to be implemented.”; candidate grasp pose is selected from a group of candidate poses and the best candidate grasp pose is selected. Likelihood of successful grasp is predicted by grasp prediction engine for selecting the candidate grasp.).
Davidson in view of Holmberg does not disclose the following limitation:
execute a grasp of a respective object of the one or more remaining objects of the objects in the environment of the robotic manipulator.
However, Gualtieri’Cornell further discloses a system execute a grasp of a respective object of the one or more remaining objects of the objects in the environment of the robotic manipulator (see section V. sequential view grasp detection and B. Experiments, where “The experimental protocol followed for each variation is similar to the one proposed in our prior work [6]. First, 10 objects are selected at random from a set of 25 and “poured” into a pile in front of the robot. (See Figure 8(a) for the object set and Figure 8(b) for an example pile of clutter.) Second, the robot proceeds to automatically remove the objects one-by-one as the experimenter records successes and failures. This continues until either all of the objects have been removed, the same failure occurs on the same object three times in a row, or no grasps were found after 3 attempts. The sensor (Intel RealSense SR300) and gripper hardware used in the experiment are shown in Figure 1(b). Figure 7 shows the robot performing the first half of one round of an experiment.”; robot is removing/transferring many objects one by one. See also fig 7, where an object is grasped at different views while other objects on the environment are shown. As robot is removing the many objects sequentially, so it is obvious to generate the grasp trajectory for next (another) object on the environment.).
Because Davidson, Homberg and Gualtieri’Cornell are in the same field of endeavor of object grasp by robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Davidson in view of Homberg to incorporate the teachings of Gualtieri’Cornell by including the above feature, execute a grasp of a respective object of the one or more remaining objects of the objects in the environment of the robotic manipulator, for increasing the productivity in a manufacturing facility by selecting a grasp based on previous results and providing the most successful grasp trajectory.
Regarding claim 20, Davidson in view of Homberg does not disclose the following limitation:
concurrent with the finding of candidate grasp locations and trajectories for performing the grasp of the respective object of the one or more objects of the objects in the environment of the robotic manipulator, the processor is configured to process the captured images to make a visual assessment of objects in the environment of the robotic manipulator to plan a next trajectory of the robotic manipulator, the next trajectory configured to find candidate grasp locations and trajectories for performing a next grasp of another respective object of the objects in the environment of the robotic manipulator.
However, Gualtieri’Cornell further discloses a system concurrent with the finding of candidate grasp locations and trajectories for performing the grasp of the respective object of the one or more objects of the objects in the environment of the robotic manipulator, the processor is configured to process the captured images to make a visual assessment of objects in the environment of the robotic manipulator to plan a next trajectory of the robotic manipulator, the next trajectory configured to find candidate grasp locations and trajectories for performing a next grasp of another respective object of the objects in the environment of the robotic manipulator (see section V. sequential view grasp detection and B. Experiments, where “The experimental protocol followed for each variation is similar to the one proposed in our prior work [6]. First, 10 objects are selected at random from a set of 25 and “poured” into a pile in front of the robot. (See Figure 8(a) for the object set and Figure 8(b) for an example pile of clutter.) Second, the robot proceeds to automatically remove the objects one-by-one as the experimenter records successes and failures. This continues until either all of the objects have been removed, the same failure occurs on the same object three times in a row, or no grasps were found after 3 attempts. The sensor (Intel RealSense SR300) and gripper hardware used in the experiment are shown in Figure 1(b). Figure 7 shows the robot performing the first half of one round of an experiment.” See also fig 5, where grasp detection at different views are shown.).
Because Davidson, Homberg and Gualtieri’Cornell are in the same field of endeavor of object grasp by robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Davidson in view of Homberg to incorporate the teachings of Gualtieri’Cornell by including the above feature, concurrent with the finding of candidate grasp locations and trajectories for performing the grasp of the respective object of the one or more objects of the objects in the environment of the robotic manipulator, the processor is configured to process the captured images to make a visual assessment of objects in the environment of the robotic manipulator to plan a next trajectory of the robotic manipulator, the next trajectory configured to find candidate grasp locations and trajectories for performing a next grasp of another respective object of the objects in the environment of the robotic manipulator, for increasing the productivity in a manufacturing facility by selecting a grasp based on previous results and providing the most successful grasp trajectory.
Regarding claim 21, Davidson in view of Holmberg does not disclose the following limitation:
wherein the imaging sensor is a camera selected from the group consisting of a camera configured to generate a three- dimensional (3-D) point cloud of a given scene, a two-dimensional (2-D) camera configured to record 2-D images from different viewpoints, and a combination of said cameras.
However, Gualtieri’Cornell further discloses a system wherein the imaging sensor is a camera selected from the group consisting of a camera configured to generate a three- dimensional (3-D) point cloud of a given scene, a two-dimensional (2-D) camera configured to record 2-D images from different viewpoints, and a combination of said cameras (see section I, introduction, where “In this paper, we consider the idea of sequential view grasp detection, where a camera or depth sensor is mounted near the robotic hand (Figure 1(b)) and views the target object from a series of perspectives until finally attempting a grasp.”; see also fig 6, where point clouds were generated using depth images.).
Because Davidson, Homberg and Gualtieri’Cornell are in the same field of endeavor of object grasp by robotic system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Davidson in view of Homberg to incorporate the teachings of Gualtieri’Cornell by including the above feature, wherein the imaging sensor is a camera selected from the group consisting of a camera configured to generate a three- dimensional (3-D) point cloud of a given scene, a two-dimensional (2-D) camera configured to record 2-D images from different viewpoints, and a combination of said cameras, for increasing the productivity in a manufacturing facility by selecting a grasp based on previous results and providing the most successful grasp trajectory.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 2019/0248003 (“Nagarajan”) discloses a method of grasping an object based on grasp strategy determined by machine learning model.
US 2019/0087976 (“Sugahara”) discloses an object detection method includes a camera that takes images at various angles.
US 2013/0151007 (“Valpola”) discloses a system for object detection based on sensor data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.T.K./Examiner, Art Unit 3664  

/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664